Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,235,378 to Martin.

Regarding claim 1, Martin discloses a tire with a hub (3, 6); and a spoke 9 (Fig. 11) with a first face (that which is shown in Fig. 11) and a second face (face opposite the first) spaced apart in a longitudinal direction (as evident from Fig. 5), wherein the spoke has a crack suppression feature that has a groove (groove defined by 8 and 9’) that extends into the first face (as evident from Fig. 11), wherein the groove has a length extending in the radial direction (congruent with the length of bead 9’) and a width shorter than the length extending perpendicular to the length (axial or left-to-right width as viewed in Fig. 11 of the afore-mentioned groove), wherein the groove extends in the radial direction (as evident from Fig. 11). Due to the various widths of the groove, Martin clearly suggests a radial length of the groove larger than a width (i.e. at minimum, the radially upper width). In view of the dimensions not being explicitly recited and the multiple embodiments, Examiner relies on the rejection under section 103. Accordingly, it would have been obvious to one of ordinary skill in the art to combine the embodiments and achieve the dimensions with the motivation of optimizing lateral displacement and cushioning of the wheel. 

Regarding claim 2, Martin discloses the tire of claim 1 wherein the spoke extends from the hub in the longitudinal (i.e. circumferential) direction, and wherein the groove extends in the longitudinal direction (as evident from Fig. 5, 11). 

Regarding claim 4, Martin discloses the tire of claim 1 wherein the crack suppression feature has a plurality of ribs 8 and a plurality of thin sections (portions of 9 adjacent 8), wherein successive ribs are between successive thin sections in an axial direction of the tire (as evident from Fig. 11), wherein the spoke has a base and the thin sections are at the base and the ribs extend from the base in the longitudinal direction (as evident from Fig. 11 and Fig. 5).

Regarding claim 5, Martin discloses the tire of claim 1 wherein the base, ribs, and thin sections are all formed integrally together (as evident from Fig. 11). 

Regarding claim 7, Martin discloses the tire of claim 1 wherein there are a plurality of grooves spaced apart in the axial direction on the first face (Fig. 11) and second face (as evident from Fig. 1 which shows grooves on the side opposite the side explicitly referred to in Fig. 2 as having the grooves, therefore Martin discloses grooves / ribs on both longitudinal sides of the spokes). 

Claims 1, 3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20160089935 to Iwamura et al. (“Iwamura”) in view of DE 10146972 to Maiworm.

Regarding claim 1, Iwamura discloses a tire with a hub 3; and a spoke 4C (Fig. 1) with a first face (right side of 4C as viewed in Fig. 1) and a second face (left side of 4C as viewed in Fig. 1) spaced apart in a longitudinal direction (as evident from Fig. 1), but does not disclose that the spoke has a crack suppression feature. Maiworm discloses such (Fig. 2b) to the extent that Maiworm discloses a groove that extends into a first face (as evident from Fig. 2B), wherein the groove has a length extending in the radial direction (as evident from Fig. 1) and a width shorter than the length extending perpendicular to the length (as evident from Fig. 1), wherein the groove extends in the radial direction (as evident from Fig. 1). It would have been obvious to one of ordinary skill in the art to form a groove into the spoke of Iwamura with the motivation of lightening the tire therein rendering the vehicle which the tire supports, more fuel efficient. 

Regarding claim 3, Iwamura in view of Maiworm discloses the tire of claim 1 wherein the groove extends across an entire radial length of the spoke (Fig. 2B) wherein the groove is semi-square in cross-sectional shape. Maiworm does not disclose that the groove is semi-circular in cross-sectional shape. However, it would have been obvious to one of ordinary skill in the art to curve the squared edges of Maiworm with the motivation of enhancing aerodynamics of the spoke and avoiding stress concentrations found at sharp edges. 

Regarding claim 6, Iwamura in view of Maiworm discloses the tire of claim 1 but does not disclose that a groove is formed on only one side in view of the embodiment of Fig. 2B. However, in view of Maiworm suggesting different embodiments of a through hole instead of a groove, it would have been obvious to one of ordinary skill in the art to form a groove in only one side with the motivation of optimizing the weight of the wheel or reducing the amount of steps to manufacture the product therein eliminating the step of forming a groove in the second face. 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 4, 5, and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Maiworm is a secondary reference relied upon in the rejection of claims 1 (alternate rejection), 3 and 6. The remarks of 11/12/20 indicated that Maiworm does not teach a groove in a tire and Maiworm teaches only a single groove on either side. Examiner agrees and does not extend Maiworm beyond that which it already teaches. Claim 3 merely recites a single groove which Maiworm teaches. Maiworm provides a teaching of modifying a spoke in a wheel. The instant application provides for modifying spokes of a wheel, although the wheel of the instant application is referred to as a tire (non-pneumatic). In response to applicant's argument that Maiworm is effectively nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Maiworm provides a teaching to reduce the weight of a spoke and therein the entire assembly for which the spoke supports. The idea of weight reduction is a universally known objective in the art of wheels and Maiworm provides a teaching of achieving such. Therefore, Maiworm’s teaching is pertinent to the problem of reducing weight of a wheel. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT A BROWNE/              Primary Examiner, Art Unit 3617